VOTO DISIDENTE DEL JUEZ DE APELACIONES SR. GIMENEZ MUÑOZ — 95 DTA 150
San Juan, Puerto Rico, a 19 de junio de 1995
Luego de sopesar los criterios correspondientes y los hechos del caso nos vemos forzados a disentir del criterio de la mayoría. Veamos.
I
El artículo 1802 del Código Civil, establece que todo perjuicio material o moral da lugar a reparación si concurren tres requisitos o elementos; primero, la realidad del daño sufrido; segundo, que exista nexo causal entre el daño y la acción u omisión de otra persona; y tercero, que dicho acto u omisión sea culposo o negligente. Sociedad de Gananciales v. González Padín, 117 D.P.R. 94 (1986). La omisión es antijurídica cuando el causante del daño incumple el deber jurídico de actuar y su realización hubiere evitado el daño causado. Sociedad de Gananciales v. González Padín, supra. Hay culpa cuando no se obra como un hombre de diligencia normal u ordinaria, un buen padre de familia, conforme a las *576circunstancias del caso. Rivera Pérez v. Cruz Corchado, 119 D.P.R. 8 (1987).
En causas por embargo ilegal el demandante tiene que alegar y probar "que sus bienes fueron embargados; que la acción que contra él se entabló y en la cual se decretó el embargo terminó por sentencia firme a su favor; y los daños sufridos..." Frigorífico M H. Ortiz v. Quiles, 101 D.P.R. 676 (1973).
II
Los hechos, según surgen del alegato y los documentos unidos, y que son pertinentes y materiales, revelan que el Sr. Norman E. Lewis y su esposa, radicaron demanda en Cobro de Dinero contra el Sr. Luis Ortiz y su esposa, Caso Número CD-91-1643 en el Tribunal de Primera Instancia, Subsección de Distrito, Sala de Bayamón. El señor Lewis obtuvo una orden para trabar embargos contra bienes pertenecientes a Luis Ortiz habiendo luego expresado en el Señalamiento de Bienes como objetos a embargarse: "tanques, botelleros, cajas registradoras, neveras o cualquier otra mercancía del colmado y frigorífico que se encuentre en la Calle Comerío Núm. 280 y/o 284 en Bayamón". En síntesis, que se embargaran los negocios localizados en las direcciones mencionadas.
En virtud de la mencionada orden, un alguacil del Tribunal de Bayamón, acompañado por el depositario, el día 17 de junio de 1991, se personó al establecimiento localizado en el Núm. 280 de la Calle Comerío, donde se encontraba localizado el "Super Colmado Ortiz" y al preguntar por el demandado Luis Ortiz fue informado que no se encontraba. En ese momento otra persona de nombre Manuel A. Ortiz Tejeda, quien no era parte en el pleito causante del embargo, administraba el negocio -como veremos, en concepto de dueño- y le informó al alguacil que el comercio era de su propiedad y no de Luis Ortiz, ya que él lo había adquirido por compra llevada a cabo en el 1986. Procedió entonces a mostrarle al alguacil los siguientes documentos:
1.Contrato de Compraventa de Negocio del 15 de julio de 1986, suscrito ante Notario Público por Manuel A. Ortiz Tejeda y esposa como Compradores y Luis A. Ortiz y esposa como Vendedores;
2.Una serie de cheques cancelados suscritos por Manuel A Ortiz y su esposa Margarita en pago de artículos propios de su comercio;
3.Facturas dirigidas a Manuel A. Ortiz-Colmado Ortiz por concepto de artículos comestibles y otros artículos típicos del colmado;
4. La Patente Municipal a nombre de Colmado Ortiz con dirección de Calle Dr. Hiram González Núm. 280, Bayamón, Puerto Rico, expedida el 30 de junio de 1991;
5. Certificación del Gobierno Municipal de Bayamón, Departamento de Finanzas, de 10 de julio de 1991, haciendo constar que en sus registros aparece registrado el negocio conocido como Colmado Ortiz, ubicado en la Calle Dr. Hiram González Núm. 280, Bayamón, cuyo propietario es el Sr. Manuel A. Ortiz Tejeda; que el negocio cambió de dueño habiendo sido el dueño anterior Luis A. Ortiz, quien operó el negocio hasta el 15 de julio de 1986. También el Sr. Manuel A. Ortiz logró que se personara al comercio el letrado Jorge Marzán Figueroa, su abogado y notario autorizante en la compraventa del negocio, quien le informó al alguacil que el negocio no pertencía a Luis A. Ortiz y sí a Manuel Ortiz y esposa.
A pesar de todos los documentos mostrados y la conversación sostenida con el licenciado Marzán Figueroa, el alguacil manifestó que se trataba de un "chanchullo" y trabó el embargo en cuestión, lo que demoró cuatro días,  luego de lo cual cerró el negocio. El comercio permaneció cerrado durante tres meses por no tener mercancía para operar.
*577El 24 de junio de 1991 los embargados solicitaron intervenir en el caso Norman E Lewis y su esposa v. Luis Ortiz, Caso Núm. DCD91-1643, del Tribunal de Primera Instancia, Sala Superior de Bayamón. El Tribunal, a solicitud del señor Lewis, los incluyó como co-demandados y aún así les exigió prestar fianza para intervenir. Debido a la Petición de Quiebra que radicó el señor Lewis, ese caso nunca fue resuelto en los méritos.
En vista del sorprendente, negligente y temerario proceder del señor alguacil, el señor Ortiz y esposa radicaron demanda en Daños y Perjuicios contra Norman E. Lewis y el Estado Libre Asociado de Puerto Rico.  El Tribunal de Instancia, luego de ventilar la causa que fuera radicada, aunque entendió que se encontraba ante lo ilegal, decretó que el alguacil, por ser un funcionario del tribunal, no fue negligente porque estaba obligado a cumplir estrictamente con las órdenes del Tribunal al realizar el embargo. Señaló además, que el alguacil "no tenía la facultad para determinar quién era el dueño del negocio y la validez del documento que se le mostrara".
III
La doctrina establecida en el artículo 1802, aplicada al caso de autos, revela que la cuestión a resolver consiste en determinar si en el curso de trabarse un embargo le es exigible al alguacil actuar como un buen padre de familia o si, por el contrario, tiene que limitarse a cumplir lo ordenado no empece los daños que pueda causar su imprudente acción.
La sección 404 de la Ley de la Judicatura, 4 L.P.R.A. 404, dispone que: "[U]n marshal o funcionario administrativo está autorizado para cumplimentar, y deberá cumplimentar, toda diligencia y orden conforme a la práctica y dictada por autoridad competente, independiente de cualquier defecto en las actuaciones que originaron aquéllas".
Surge de esa disposición, y, como veremos, es la única interpretación que cabe de la misma, que el alguacil debe proceder a cumplimentar órdenes o diligencias de modo prudente, razonable, mesurado y sensato. La "práctica" no ha sido, ni debe ser, cumplimentar órdenes de modo descuidado o negligente. De igual modo, se desprende de dicha sección que la autorización de cumplimentar órdenes y diligencias "independiente de cualquier defecto" no constituye carta blanca para trabar embargo de modo imprudente y descuidado. Lo que sí quiere decir es que, aún la orden que pueda contener un error o defecto, debe ser cumplimentada de modo prudente, razonable, mesurado y sensato por el alguacil. El uso de la frase "indepediente de cualquier defecto en las actuaciones que originaron aquéllas" se refiere a la orden que contenga o pueda contener un error o defecto y no a la actuación defectuosa o imprudente del embargante.
IV
Repasemos brevemente la doctrina prevaleciente en la jurisdicción americana. Esta nos lleva a concluir que la norma general es que una orden de embargo de bienes autoriza al alguacil a ejecutar bienes pertenecientes únicamente a las personas contra quien va dirigido el embargo. Fidelity & Deposit Co. of Maryland v. Mc Fadden, 53 F.2d 1085 (1936). La regia general en los estados de la nación americana es que cuando el marshal embarga bienes pertenecientes a persona distinta de contra quien va dirigida la orden, éstos deben responderle a los verdaderos dueños de la propiedad embargada. Chapman v. Smith, et al., 57 U.S. 114 (1853); Fidelity & Deposit Co. of Maryland, supra; Barcia v. Salomón, 90 N.Y.S. 2d 722 (1949); Choukas v. Severyns, 99 P. 2d 942 (1940); Wright v. Husband, 99 S.W 2d 583 (1936); Atlantic Finance Corp. v. Galvam, 39 N.E. 2d 951 (1942); Long Island Tinsmith Supply Corp. v. John H. Ramberg & Son, 15 N.Y.S. 2d 159 (1939); Liberty Mut. Ins. Co. v. Grant Parish Sheriff's Dept., 350 So. 2d 236 (1977); Tourles v. Hall, 168 N E. 2d 505 (1960); Schneider v. Sachs Quality Stores, Inc., 197 N.Y.S. 2d 894 (1960).
De hecho existen jurisdiccciones en que se distinguen los casos en que la orden no *578especifica qué propiedades embargar (en que aplica la doctrina antes mencionada) y los casos en que la orden es específica en cuanto a los biénes que deben embargarse (en que se libera de responsabilidad al alguacil). Sin embargo, la protección dada a los alguaciles en el segundo caso no aplica cuando, como en el caso de autos, la orden especifica también que se ejecutará el embargo sobre bienes de un demandado y se ejecuta la orden sobre bienes en posesión de un tercero que a su vez es el dueño bonafide de dicho bien. Universal Credit Co v. Gosney, 46 N.E. 2d 305 (1941).
Aún en casos en que la ley le concede inmunidad al alguacil, se ha rechazado reconocerla cuando la propiedad embargada pertenece a una persona que no es parte en el pleito que originó el embargo. Kemp's Wrecker Service v. Grassland Sod Co., 404 So. 2d 348, 351 (1981) Por otro lado, el estándar de cuidado exigido a los alguaciles en el cumplimiento de su deber es del debido cuidado y diligencia que de ordinario significa que debe actuar como una persona prudente y razonable dentro de las circunstancias. Burritt v Plate, 481 A 2d 425, 427 (1983); Williams v. Brooks, 601 S.W. 2d 592 (1980) Cuando un tercero le indica al alguacil que la propiedad embargada es de su propiedad, es su deber inquirir sobre quién es el verdadero dueño. No significa ésto que deba hacer un estudio de título, sino que como persona prudente y razonable debe ser quien en primer lugar determine, hasta que el asunto llegue a la atención del tribunal, a quién pertenece el bien. Williams v. Brooks, supra; Burritt v. Plate, supra. Incluso se considera razonable del alguacil algún retraso en la ejecución de la orden. Williams v. Brooks, supra.
V
Con estos antecedentes analicemos las disposiciones legales y jurisprudencia interpretativa pertinente.
Como vimos anteriormente, la sección 404 de la Ley de la Judicatura, supra, impone la obligación al marshal de cumplir las órdenes y diligencias admitidas por autoridad competente como hombre prudente y razonable.
Por otro lado, la sección 409 establece la responsabilidad del marshal frente a un embargante que realice de modo descuidado o se niegue a realizar un embargo sobre "cualquier propiedad perteneciente a la persona aludida en la orden y que está sujeta a ser embargada o vendida". (Enfasis nuestro). O sea, es de su responsabilidad embargar bienes que pertenecen a la persona mencionada en la orden. El caso de autos no cumple con estos requisitos pues los bienes, como pudo comprobar el alguacil, pertenecían a persona distinta a la señalada en la orden. Así vemos que este artículo demuestra que no tiene obligación un alguacil de ejecutar un embargo contra bienes que pertenecen a persona distinta de la señalada en la orden.
García v. Cacho & Co., 45 D.P R 281 (1933), trata de una acción de daños en el que el señor García demandó a la corporación demandada por embargo ilegal. Fue establecido que al momento de efectuarse el embargo le fue mostrado al marshal y a un funcionario de la demandada, un documento suscrito ante notario que demostraba que los bienes objeto del embargo le pertenecían. Al igual que en el caso que nos ocupa, García no era parte en el pleito que generó la orden de embargo. En su opinión, el Tribunal Supremo arroja luz sobre la controversia en el caso de autos al señalar: "Este documento fue mostrado por García y examinado por el marshal y por uno de dos miembros de la firma demandada, quien no obstante, insistió en que el marshal procediera a practicar el embargo. Luego, la demandada tenía conocimiento de la venta..." Lo anterior es demostrativo, contrario sugiere la mayoría, de que un alguacil puede ser responsable por el embargo ilegal de bienes de un tercero que no fue parte en el pleito original.
Por lo expresado, es claro lo resuelto en Fernández v. Marshall de Distrito, 20 D P R. 65 *579(1914), en el sentido de que un alguacil que actúa de acuerdo con el mandamiento no tiene responsabilidad por razón de los actos que ejecute en el cumplimiento de dicho mandamiento. Pero ello no quiere decir que un alguacil pueda ir más allá de lo ordenado y ejecutar una orden, porque es orden, de modo imprudente e irrazonable embargando bienes de terceros inocentes. La orden sólo lo autorizaba a embargar bienes del Sr. Luis Ortiz. El alguacil, desde el inicio supo que los bienes que estaba embargando pertenecían a otro. Por esa actuación negligente debe responder.
VI
Por otra parte, es diáfano que el alguacil no actuó como un hombre prudente y razonable.
En Méndez Vaz v. De Choudens, 35 D.P R. 564 (1926), nuestro más Alto Foro resolvió que los documentos públicos debidamente autorizados ante notario tienen necesariamente que gozar de la presunción de validez de los negocios jurídicos en ellos contenidos. No es hasta que se demuestre clara, suficiente y satisfactoriamente lo contrario que dicha presunción queda controvertida. Como muy bien sostuvo el Tribunal, lo contrario sería equiparar los documentos públicos a los privados y los convenios verbales.
Como hemos visto, el alguacil actuante tuvo ante sí una serie de documentos, uno de ellos el contrato de compraventa suscrita ante notario, notario con quien conversó, lo que debió ser suficiente para convencerse de que el verdadero dueño de los bienes a ser embargados no era la persona contra quien tenía la orden de embargo. Si alguna duda le quedaba, como persona sensata, debió suspender el embargo hasta que el Tribunal dilucidara la titularidad del bien, conociendo, como debe conocer, la presunción de validez de que goza el documento público enseñádole. Una llamada teléfonica al juez autorizante o a cualquier otro, o tal vez al alguacil jefe, hubiere bastado. Por ello, no podemos suscribir la afirmación de que el alguacil no tenía facultad para investigar, ni "hacer determinaciones ajenas a lo ordenado", pues ello nos llevaría indefectiblemente al mundo del alguacil que ciega, pero peligrosamente, cumple lo ordenado.
Recuérdese que la realización del embargo tomo cuatro días —de lunes a jueves— por lo que en cualquiera de las (7 1/2 horas de los cuatro días laborables, pudo el alguacil detener su imprudente acción y visitar el Tribunal para inquirir al respecto. Se convirtió en juez y descansó en su propia determinación de que se trataba de un "chanchullo". Al así hacer, decidió quien era el dueño del negocio y desechó la validez del documento de compraventa y todo lo que la prudencia dictaba. Tampoco cumplió "estrictamente con la orden recibida", mas bien se apartó de ella y se atribuyó la facultad de determinar quien era el dueño del negocio, función que, como correctamente señala mayoría, esta vedada a los alguaciles.
La opinión de la mayoría descansa en buena parte en que durante todo el embargo (cuatro días) el apelante se limitó a llevar a la atención del alguacil "documentos, facturas y el testimonio de varias personas", sin hacer gestión alguna ante el Tribunal a quo. Sin embargo, tan temprano como en el 1926, el Tribunal Supremo resolvió que "el dueño de la propiedad embargada como perteneciente a otra no tiene obligación o deber de oponerse al embargo o a hacer una protesta violenta contra la actuación del marshal". Méndez Vaz v. De Choudens, supra.
Con lo anterior, no significamos que el dueño de la propiedad ilegalmente embargada no tenga obligación de mitigar sus daños. Los hechos de este caso demuestran totalmente lo contrario. Intentaron impedir el embargo con prueba fehaciente de su título sobre la propiedad. Aún más, apenas siete días  de comenzado el embargo solicitaron intervenir en el pleito que lo originó. Todo demuestra su diligencia para evitar los daños causados.
Por lo expresado, disentimos.
MIGUEL GIMEMEZ MU1SIOZ
Juez de Apelaciones
ESCOLIOS OPINION DISIDENTE DEL JUEZ DE APELACIONES SR. GIMENEZ MUF~OZ -95 DTA 150
1. Comenzó el embargo un lunes 17 de junio y terminó el jueves de la misma semana.
2. Por razón de que el sefior Lewis y esposa se acogieron a Ia Ley de Quiebras Ia reclamación se ventiló tan solo contra el Estado Libre Asociado de Puerto Rico. Desconocemos porqué Ia compafila fiadora no fue hecha parte demandada.
3. Cuatro dIas luego de terminado el embargo, incluyendo sábado y domingo. Esto presumiblemente tuvo que obligarlos a buscar y contratar representaciOn legal, pues el Lic. Jorge L. Marzán Figueroa, como notario autorizante de Ia compraventa, estaba impedido (o pudo estarlo) de representar a los apelantes.